Citation Nr: 1315639	
Decision Date: 05/13/13    Archive Date: 05/15/13

DOCKET NO.  09-50 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel

INTRODUCTION

The Veteran served on active duty from to November 1949 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Subsequently, the RO increased the rating for  the Veteran's low back disability to 20 percent and granted entitlement to separate 10 percent ratings for right lower extremity and left lower extremity radiculopathy, each effective June 27, 2008 

On the Veteran's substantive appeal (VA Form 9), received at the RO in November 2009, the Veteran requested a hearing before a Veterans Law Judge sitting at the RO.  However, in a February 2010 communication, the Veteran withdrew this request.  Therefore, the Board finds that the Veteran's request for a hearing before a Veterans Law Judge has been withdrawn.  See 38 C.F.R.§ 20.702(e) (2012).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran's degenerative disc disease of the lumbar spine, in light of the Veteran's pain and corresponding functional impairment, is productive of limitation of flexion to 30 degrees; and there is no evidence of favorable ankylosis of the thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome requiring bed rest having a total duration of at least four weeks during any prior 12 month period.

2.  The Veteran's radiculopathy of the left lower extremity is productive of moderate, but not moderately severe, incomplete paralysis of the foot.

3.  The Veteran's radiculopathy of the right lower extremity is productive of neurologic impairment of the right lower extremity that results in disability no more than moderate incomplete paralysis of the sciatic nerve. 


CONCLUSION OF LAW

1.  The criteria for a 40 percent rating for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1154 (a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2012). 

2.  The criteria for a separate 20 percent rating for the Veteran's radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1154 (a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.124a, DC 8520 (2012).

3.  The criteria for a separate 20 percent disability rating for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1154 (a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.124a, DC 8520 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran's claim arises from a disagreement with the initial evaluation that was assigned following the grant of service connection.  Once service connection is granted, the claims are substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The Board finds that all necessary development has been accomplished and the Board will proceed with appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Board notes that the Veteran was afforded VA examinations regarding his rating claim.  VA examined the medical history of the claimed condition for compensation purposes addressing the rating claim.  Findings from the examination reports are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Relevant Laws and Regulations

Disability ratings are based on the average impairment of earning capacity established in the Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for loss of time from work proportionate to the severity of the disability.  38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Because the Veteran is challenging the initially assigned disability rating, it has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim. Fenderson v. West, 12 Vet. App. 119 (1999).  The Board may, however, grant different levels of compensation effective from different dates based on the evidence, throughout the period from the time the initial rating claim was filed in June 2008 until a final decision is made here.  See Hart v. Mansfield, 121 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202.  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The Board observes that the Court has noted that when rating spine disabilities under the revised criteria, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 75, 85 (2010).

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App.1 (2011). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  


A. Back Disability

Under VA's Rating Schedule, the applicable criteria for evaluating disability of the spine provide a single set of criteria for rating conditions of the spine, the General Rating Formula for Disease and Injuries of the Spine, no matter which spine-related diagnostic code applies.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  The Veteran's service-connected degenerative disc disease of the lumbar spine, is currently rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242, the code for evaluating degenerative arthritis of the spine.  

Under VA's Rating Schedule, disabilities of the spine, are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2012).

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  

A 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less or for favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine. Id.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2012).  

The notes listed below apply to the General Rating Formula for Diseases and Injuries of the Spine: Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  (See also 38 C.F.R. § 4.71a, Plate V).

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Diagnostic Code 5243, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  

For purposes of evaluation under Diagnostic Code 5243 an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2012).

If intervertebral disc syndrome is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2).

The Veteran's lumbar spine disability is evaluated as 20 percent disabling under Diagnostic Code 5242.  He contends that his degenerative disc disease is more advanced and painful than that contemplated for a 20 percent rating under that diagnostic code.

The Veteran's service treatment records show several complaints of low back pain.
A February 1963 report of medical examination reflects complaints of a painful back.  An October 1968 physical profile record indicates a chronic lumbar strain.  

Post-service VA treatment records show that x-rays taken in November 2007 reflect broad based bulging disc material at L3-L4 with mild stenosis.  The x-rays also reflect broad based bulging disc material at L5-S1.  The examiner noted varying degrees of degenerative changes involving the skeletal structures.  

The Veteran was afforded a VA examination in November 2008.  The Veteran indicated that he suffered from decreased motion, stiffness and weakness in his lower back.  He indicated that he felt a steady pounding pain which was severe and constant daily.  The Veteran stated that he was unable to walk more than few yards.  The examiner noted guarding and pain with motion and an antalgic gait.

The examiner indicated that the Veteran's back disability was productive of constant, severe, daily pain, which the examiner described as "a steady pounding pain."  Veteran's forward flexion, both active and passive, was 65 degrees and pain began at 20 degrees.  The Veteran's extension, both active and passive, was 25 degrees and pain began at 20 degrees.  The Veteran's right lateral flexion was 15 degrees for both active and passive motion and pain began at 10 degrees.  The Veteran's left lateral flexion was 10 degrees and pain began at 10 degrees.  The Veteran's right and left lateral rotation was 10 degrees and pain began at 10 degrees.  The examiner noted pain existed on active and passive motion and after repetitive use.  However, there was no additional loss of motion on repetitive use.  

The examiner reviewed the November 2007 x-rays and diagnosed the Veteran with degenerative disc disease of the lumbar spine.  The examiner noted the Veteran's decreased mobility and problems associated with lifting and carrying items.  The examination reflected no history or incontinence but did reflect erective dysfunction.  The examiner noted that the erectile dysfunction may be related to some of the medication the Veteran was taking and also diabetes.  

At a VA examination in October 2009, the Veteran complained of a constant throbbing pain that occurred daily.  The Veteran indicated that he suffered from fatigue, decrease motion and stiffness in his lower back.  The examiner reported that the Veteran experienced weekly flare-ups that lasted 1 to 2 days; the physician described the flare-ups as severe and indicated that the Veteran walked with a cane.  The examination report reflected no thoracolumbar spine ankylosis, but guarding, pain with motion and tenderness.  

The Veteran's forward flexion was 80 degrees and pain began at 70 degrees.  The Veteran's extension was 20 degrees and pain began at 10 degrees.  The Veteran's right lateral flexion was 20 degrees and pain began at 10 degrees.  The Veteran's left lateral flexion was 20 degrees and pain began at 10 degrees.  His right and left lateral rotation was 10 degrees and pain began at 10 degrees, each.  The examiner noted that there was objective evidence of pain following repetitive motion.  However, there were no additional limitations of motion after repetitive use.  

The Veteran was afforded a VA examination in January 2013.  He stated that he had suffered from a flare-up episode approximately 10 days before the examination.  The Veteran indicated that he had difficulty getting out of bed and self-medicated with heat and bed rest.  The examiner noted that the Veteran's low back pain was felt daily and was aggravated by walking and getting up and down from a sitting position.  The examiner noted a history of a cortisone injection in 2012.

The examination revealed that the Veteran's forward flexion was 55 degrees and pain began at 55 degrees.  The Veteran's extension was 20 degrees and pain began at 20 degrees.  His right lateral flexion was 30 degrees and there was no objective evidence of painful motion.  The Veteran's left lateral flexion was 30 degrees and there was no objective evidence of painful motion.  His right and left lateral rotation was 30 degrees and there was no objective evidence of painful motion.  The examiner noted that there was no additional limitation following repetitive use, but there was functional loss or impairment.  The examiner found that there was less movement than normal and pain on movement after repetitive use.  

The examiner noted that since the November 2007 x-rays, the new results from this examination show that there has only been a trace of a degenerative change at the L4 since the previous examination and an interval increase in the degree of sclerosis at the L5-S1.

In addition, the records of the Veteran's outpatient care contain findings and conclusions consistent with those noted in the VA examination reports.

Resolving all doubt in favor of the Veteran, and given the Veteran's competent reports of daily constant pain, which has been objectively corroborated by VA examiners on formal VA examinations, and given the frequency and severity of the Veteran's flare-ups, the Board finds that after consideration of the functional limitations, the Veteran's low back condition more nearly approximates a 40 percent rating.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less.  See DC 5242.  In the most recent examination, the results indicated objective findings of pain on active range of motion and an earlier VA examination revealed pain at 20 degrees.  The January 2013 VA examiner reported that the Veteran had less movement than normal and pain on movement.  The examiner noted that the Veteran had recently suffered from a flare-up, he felt pain daily and he has to use an assistance aid since his back is aggravated by walking.  Further, none of the examinations were conducted during a period of flare-up, which the evidence shows occurs on a regular basis, and thus the Veteran likely has additional range of motion loss beyond that shown on VA examination.  Thus, in light of DeLuca and Cullen, such findings more closely approximate the criteria for a 40 percent rating under the General Schedule for Spine Disorders.

The evidence does not demonstrate that the symptoms are productive of unfavorable ankylosis of the entire thoracolumbar spine so as to warrant assigning the disability a 50 percent disability rating, even after consideration of pain, weakness and other symptoms described in DeLuca.  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  The evidence does not show any indication of any ankylosis of the thoracolumbar spine.  

A rating is not warranted based on incapacitating episodes.  See 38 C.F.R. § 4.71a, DC 5243 (2012).  The Veteran does not claim, and the evidence on file does not show that for any part of the appeal that there is any significant extent of incapacitating episodes of acute signs and symptoms due to the degenerative disc disease disorder involving the cervical or thoracolumbar spine, that required bed rest prescribed by a physician and treatment by a physician.  

B.  Radiculopathy

The Veteran's radiculopathy of the left lower extremity has been rated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under Diagnostic Code 8520, complete paralysis of the sciatic nerve warrants an 80 percent rating.  Incomplete paralysis is assigned ratings of 10 to 60 percent, depending on the severity of the claimant's symptoms.  A 60 percent rating is assigned for severe incomplete paralysis with marked muscular muscle atrophy.  A 40 percent rating is appropriate for moderately severe incomplete paralysis.  Moderate incomplete paralysis warrants a 20 percent rating, and a 10 percent rating is assigned for mild incomplete paralysis.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  The maximum rating that may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis, i.e., no more than 40 percent.  38 C.F.R. § 4.123

The Board notes that the terms "slight," "moderate," and "severe" under Diagnostic Code 8520 are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

At the November 2008 VA examination, the Veteran reported pain that radiated through his knees and calves.  The Veteran's vibration and light touch sensory examination results for both his left and right lower extremities were 1/2.  His knee jerk and ankle jerk results were 0 for both his lower extremities.  At the October 2009 VA examination, the Veteran's pinprick results for pain were 1/2 for both lower extremities and the vibration test resulted in 0/2 for both left and right extremities; however, position sense was 2/2 bilaterally.  

In the January 2013 VA examination, the report reflects that the deep tendon reflex of the left and right knee was absent and that reflex of both ankles was below normal.  Also, the sensory results for the lower leg and foot/toes for both right and left lower extremities were decreased.  

As to radiculopathy of the right and left lower extremities, given the findings of the VA examinations, the Board finds that a 20 percent rating is warranted for this disability.  A rating in excess of 20 percent is not warranted, however, because although the neurological findings regarding the Veteran's absent or diminished reflexes reflect findings of 0/2, 1/2 and 2/2, which overall most closely approximate the criteria for moderate residual neurological impairment.  Given these objective findings, the Board finds that the preponderance of the evidence is against a conclusion that the Veteran's left lower extremity neurological impairment more closely approximates the criteria for a 40 percent rating under Diagnostic Code 8520.  Therefore, the Board finds that the Veteran's right and left leg radiculopathy is appropriately rated as if moderate in degree and assigns a 20 percent disability rating for moderate incomplete paralysis of the left lower extremity.

In light of Hart v. Mansfield, the Board has considered whether a staged rating is appropriate at any time during the entire period under consideration beyond what is decided here.  In this case, however, the medical evidence associated with the relevant period does not include any that would warrant an evaluation in excess of the ratings granted for any part of the appeal.  See Hart supra.  As such any additional staged ratings are not warranted for the disability.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The applicable rating criteria also adequately contemplate the manifestations of the Veteran's lumbar spine disability which include pain and noncompensable limitation of motion without functional impairment.  The rating criteria are therefore adequate to evaluate to evaluate the spine and referral for consideration of extraschedular rating is not warranted.

The Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran has not contended that his back condition renders him unemployable and the evidence does not otherwise suggest that this is the case.  For these reasons, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record in regard to the rating issues before the Board.


ORDER

Effective June 27, 2008, a rating of 40 percent for degenerative disc disease of the lumbar spine is granted, subject to controlling regulations applicable to the payment of monetary benefits. 

Effective June 27, 2008, a separate rating of 20 percent for left lower extremity radiculopathy is granted, subject to controlling regulations applicable to the payment of monetary benefits. 

Effective June 27, 2008, a separate rating a rating of 20 percent for right lower extremity radiculopathy is granted, subject to controlling regulations applicable to the payment of monetary benefits. 




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


